Citation Nr: 9911046	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-10 474	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with depression, currently rated 30 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from September 1951 
to November 1951 and from June 1952 to June 1955.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the RO which 
denied an increase in a 30 percent rating for PTSD with major 
depression, and which denied a TDIU.  In September 1998, the 
Board remanded these issues to the RO for further 
development.


FINDINGS OF FACT

1.  The veteran is service connected for PTSD with depression 
(rated 30 percent), tinnitus (rated 10 percent), and 
bilateral hearing loss (rated 10 percent); the combined 
compensation rating is 40 percent.

2.  The veteran's PTSD with depression is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 

3.  The veteran's service-connected disabilities do not 
prevent him from securing or following substantially 
gainfully employment, considering the impairment from the 
disorders and his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD with depression have not been met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

2.  The requirements for a TDIU have not been met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from September 1951 
to November 1951 and from June 1952 to June 1955.  The 
veteran was born in October 1934.  He is 64 years of age.

In August 1957, the RO granted service connection for 
bilateral hearing loss and tinnitus, rated noncompensable.

Medical records from the 1990s show evaluation and treatment 
for the veteran's hearing problems.  In February 1993, the RO 
granted a 10 percent rating for bilateral hearing loss and a 
10 percent rating for tinnitus.

On an March 1993 application for a TDIU, the veteran reported 
that he had owned and worked in his bar/restaurant business.  
He also stated that he had worked as a delivery driver.  He 
stated that he last worked full-time in March 1992 and that 
he became disabled due to tinnitus and hearing loss.  He 
indicated that his nerves were so bad that he lost all 
concentration and that he could not cope with work any 
longer.  He reported that he had an eighth grade education.  
The RO subsequently denied this TDIU claim.

In September 1993, the veteran was referred to the VA 
psychiatric clinic due to complaints of being depressed and 
having problems sleeping.  His main concern was that he could 
not hold a job and was not making enough money.  He related 
that he used to own a bar and restaurant which he sold in 
1991 after his wife had a major operation.  He stated that he 
could not handle the restaurant on his own because of his 
depression.  He related that he used to drive a trailer 
before the restaurant business.  The diagnosis was 
depression.  In November 1993 and February 1994, the veteran 
was treated for major depression with anxious features.

In a February 1995 letter, the president of Seaboard Rental 
and Sales stated that the veteran was employed by their 
company in August 1993 and terminated in September 1993 
because he could not perform the required tasks due to severe 
emotional and physical disabilities. 

In a March 1995 letter, Willo V. Dunbar, D.O. reported that 
the veteran had an increasing amount of mental anguish and 
inability to think clearly and react properly and normally.  
He related that the veteran felt he could no longer cope with 
this pathology and function productively and as a result he 
closed his restaurant/bar.  He also reported that the veteran 
now worked part-time as a security guard for a security 
company.  He related that the veteran worked 6 hours a day 
three nights a week.  He stated that the veteran felt that 
his auditory pathology had contributed to his nervous 
condition and depression.

In March 1995, the veteran submitted statements from friends 
who stated that he had problems working due to hearing 
problems and depression. 

Also submitted was a March 1995 letter from a service officer 
of TEMAC Guard and Alarm Service, the current employer of the 
veteran.  The officer reported that the veteran had been 
employed by TEMAC for the past year and that during this time 
he had experienced problems while performing any task which 
demanded constant attention or required repetitious actions.  
He stated that the veteran seemed to be able to perform, on a 
limited basis, jobs which did not require close attention to 
detail and jobs which had a minimal plan to follow.  He 
related that the veteran was employed on a part-time basis by 
TEMAC where he was not required to remain in any given area.  
He stated that the job did not require him to perform tasks 
other than operate a vehicle for approximately six hours 
while moving locations at no specific time.  He stated that 
the veteran could not follow diagrams or planned repair work 
and that it seemed that he could not concentrate on any 
specific operation for any length of time.

April 1995 to August 1995 VA outpatient treatment reports 
show that the veteran complained of having feelings of 
sadness and anxiety.  He related that he had financial 
problems and that he and his wife were living with his 
daughter.  He stated that he had problems sleeping and had a 
loss of appetite.  He stated that he felt he had problems 
with concentration due to his service-connected tinnitus.  He 
stated that he felt better when he was busy or engaged in 
activity.  He related that he worked part-time as a security 
guard. Depression by history was diagnosed.

An August 1995 VA psychiatric examination report reveals that 
the veteran's social history included him being married for 
40 years.  He reported that they live together.  He stated 
that he had an eighth grade education and that he completed 
his GED in the Army.  With respect to his occupational 
history, the veteran reported that from 1957 to 1993, he 
worked various jobs and moved a lot.  He stated that he could 
not last long at a job due to hearing problem and poor 
concentration.  He stated that he would mess up or get fired.  
He stated that in 1993 he began working for a security 
company and that he presently worked there.  The veteran 
reported having frequent nightmares and intrusive thoughts 
regarding his Korean War experience.  He stated that he was a 
rifleman and served on the front lines.  He stated that he 
avoided activities which were associated with his experience 
in Korea.  The Axis I diagnoses were PTSD and chronic severe 
major depression.  It was noted on Axis IV that the veteran's 
stressors were related to combat and severe health problems 
related to ringing in his ears.  A Global Assessment of 
Functioning (GAF) score of 40 was listed on Axis V.

In September 1995, the RO granted service connection for PTSD 
with major depression and assigned a 30 percent rating.  The 
RO also reduced the rating for bilateral hearing loss to 0 
percent, and continued the 10 percent rating for tinnitus.

A July 1997 VA audiological examination reports reveal that 
the veteran had mild to profound bilateral sensorineural 
hearing loss.  Speech discrimination scores were good.

In October 1997, the veteran filed claims for an increased 
rating for PTSD with depression and for a TDIU. 

On an October 1997 application for a TDIU, the veteran 
reported that his past employment consisted of delivering 
packages, guard work, and working as a stock clerk.  He 
stated that he currently worked 10 hours a week as a self-
employed courier.  He stated that he could not do any kind of 
work for any length of time.  He related that the harder he 
tried to do work, the more his memory and thinking left him 
and that he then had severe headaches and could not do 
anything.  He stated that trying to do work made his ears 
ring and roar louder and for longer periods of time.

On December 1997 VA ear examination, the veteran complained 
of having tinnitus.  An audiological examination at the time 
revealed that the veteran had moderate hearing loss and that 
he had some intolerance to extremely loud sounds.

A December 1997 VA psychiatric examination report shows that 
the veteran related that he had ringing in both ears with 
decreased hearing.  He stated that he suffered depression as 
he was exposed to explosions in the service.  He denied any 
other major medical problems.  It was reported that the 
veteran was on multiple medications which included ibuprofen, 
Buspar and Zoloft.  The veteran reported that after discharge 
from the Army, he worked at several jobs.  He stated that he 
retired in 1991 after being self-employed as a bar owner.  He 
stated that he went to school until the 8th grade and that he 
later completed a GED program.  He stated that he drove a 
truck off and on for 18 years.  He stated that he did factory 
work for a few months and that he was an orderly in a 
hospital for approximately one year.  He also reported that 
he worked for a delivery service for 2 to 3 years.  He stated 
that he had been married for 43 years.

The veteran stated that his daily activities involved working 
an hour a day delivering paper for a bank.  He stated that he 
rested at home and helped his wife around the house.  He 
stated that he helped with meals and went to the grocery 
store.  He stated that he stopped going to church.  The 
veteran reported that he had had problems with his nerves 
since he was in the Korean Conflict.  He stated that he tried 
not to think about things too much, but that he occasionally 
got an overall bad feeling.  He described his major stressor 
in Korea as being a rifleman in combat.  He stated that he 
experienced close calls several times and got shot once in 
the foot.  He stated that he was exposed to loud explosions.  
He related that he did not like talking about his 
experiences.  He indicated that he still had occasional 
nightmares, maybe once a week or even less.  He stated that 
he had recurrent anxiety attacks with palpitations, 
smothering feelings, and hyperventilation.  He also stated 
that he felt shaky and that he had periods where he felt that 
he was reliving the events.  He complained of having problems 
with depression and that he had hopeless and helpless 
feelings.  The veteran related that medication helped his 
symptoms but he did not know how much it helped.  He stated 
that he was most bothered by memories of him and his friends 
trying to pick up body parts and load them on trucks before 
they themselves were killed.  The veteran stated that he had 
some survival guilt.  He denied any attempts to hurt himself.  
The veteran stated that he liked being around people.  He 
stated that it kept his mind off things.  He stated that he 
sometimes heard noises or saw shadows which were not there.

Mental status examination revealed that the veteran was 
oriented to time, place, and person.  There was no evidence 
of active hallucinations or delusions.  His attention and 
concentration were normal.  He was able to do routine mental 
calculations and serial sevens.  He was able to give the days 
of the week in reverse order.  His memory and recall for 
recent events were slightly impaired.  He was able to recall 
two out of three objects after five minutes.  His judgment 
was intact. There was no evidence of looseness of 
associations, flight of ideations, or pressured speech.  His 
fund of knowledge was appropriate for his educational level 
and background.  There were no obsessive thoughts or 
compulsive actions.  He denied being actively suicidal or 
homicidal.  The Axis I diagnoses were PTSD and major 
affective illness, depression.  On Axis IV it was noted that 
the severity of the veteran's stressors was moderate.  His 
current GAF score and the score for the past year were listed 
as 65 on Axis V, which represented occasional difficulty with 
social occupational and general adjustment.  The examiner 
stated that he felt that the veteran had problems with PTSD 
and some evidence of depression which appeared to be most 
related to his Korean War experiences.  He noted that the 
veteran indicated that he had made a reasonably good 
adjustment and that he had experience occasional problems 
with industrial as well as social impairment.  He stated that 
he did not socialize well and that he tried to keep himself 
busy.  He stated that he had flashbacks and nightmares only 
occasionally.  The examiner stated that the treatment 
appeared to have helped.

In March 1998, the RO denied an increase in the 30 percent 
rating for PTSD with depression; increased the rating for 
bilateral hearing loss to 10 percent; denied an increase in 
the 10 percent rating for tinnitus; and denied a TDIU.  A 
September 1998 Board decision denied increased ratings for 
bilateral hearing loss and tinnitus, and remanded the issues 
of an increased rating for the psychiatric disorder and 
entitlement to a TDIU.

VA outpatient treatment reports from 1996 to 1998 show that 
the veteran was treated for both service-connected and non-
service-connected conditions.  As to his psychiatric 
condition, the records note that medication had helped him 
quite a bit.  Mental status examinations during this time 
consistently showed that the veteran had no psychomotor 
agitation, retardation, or startle response.  His speech was 
spontaneous, relevant, and goal directed.  His affect was 
appropriate.  There was no evidence of hallucinations, 
delusional thinking, or suicidal ideas.  In May 1997, his GAF 
score was 68.  Later records show he continued to be 
prescribed psychiatric medication.  In December 1997, the 
veteran stated that he was able to enjoy things and that he 
did not feel nervous.  He stated that he got along well with 
his wife, friends, and neighbors.  He related that he kept 
himself busy by working in the bank, doing chores around the 
house, etc.  He was assigned a GAF score of 70.  In June 
1998, the veteran had no psychiatric complaints, findings 
were normal, the GAF score was 80, and medications were 
continued.

On October 1998 VA psychiatric evaluation, the veteran stated 
that he was a farmer before he entered service.  He stated 
that his medical problems included chronic low back pain, 
stomach upset, decreased hearing, tinnitus, and PTSD with 
depression.  He reported that his service experience involved 
active combat exposure.  The veteran related that he drove a 
truck off and on for 20 years, worked in a hospital as an 
orderly for about a year, sold life insurance for about a 
year, drove an ambulance for about a year, drove a catering 
truck for about two years, ran a restaurant/bar that he owned 
for about 10 years, and did security work for about three 
years.  He stated that he currently worked part time for a 
courier service.  He stated that he worked approximately 2 
hours a day, five times week.  He stated that he lived with 
his wife of 44 years and that they had two adult children.  

The veteran stated that he was able to dress, clean, and wash 
himself.  He stated that his wife was disabled; therefore, he 
had to do most of the work around the house.  He reported 
that he washed dishes, did cleaning, went to the store, and 
tried to keep busy.  He stated that he did not go to church 
because they moved his church to another location.

The veteran stated that he had had problems with his nerves 
ever since he came out of the service.  He reported that his 
ears rang constantly and that he had problems with his 
hearing.  He related that he had to quit full-time work in 
1982 because he was scared to drive on the road.  He stated 
that he was nervous and could not remember too well.  He 
reported that he ran a bar for a few years.  He stated that 
he still had problems with concentration.  He reported that 
he misplaced things and that his short-term memory was not 
too good.  He related that he tended to be forgetful and felt 
depressed.  He stated that he had hopeless/helpless feelings 
and that he felt nervous, anxious, and edgy.  He also stated 
that he had recurrent bad dreams and nightmares about Korea 
which used to be more frequent but now he dreamed only about 
once a month or so.  He stated that he had occasional panic 
attacks, palpitations, smothering feelings, and 
hyperventilation.  He stated that he got easily startled and 
had some intrusive thoughts.  He denied any major flashbacks 
or survival guilt.  He stated that he loved people and loved 
to be around them but that he was a little bit embarrassed 
because of his hearing problem.  He denied having 
hallucinations, delusion or paranoid thoughts.  He stated 
that in the past he had had some suicidal feelings but denied 
any active suicidal or homicidal thoughts.

Mental status examination revealed that the veteran was 
generally pleasant and cooperative with appropriate flow and 
content of his conversation.  He was well oriented for time, 
place, and person.  He denied any active hallucinations or 
delusions.  Attention and concentration were normal.  He was 
able to do mental calculations and serial sevens.  He was 
able to give the days of the week in reverse order.  His 
memory and recall for recent events were slightly impaired.  
He was able to recall two out of three events after five 
minutes.  His judgment was intact.  There was no evidence of 
looseness of associations, flight of ideations, or pressured 
speech.  His fund of knowledge was appropriate for his 
educational level and background.  There were no obsessive 
thoughts or compulsive actions.  He denied being actively 
suicidal or homicidal.  The Axis I diagnosis was PTSD with 
depression, moderate.  On Axis IV it was noted that the 
severity of the veteran's stressors was moderate.  On Axis V 
it was reported that his GAF score was 60-65.  The examiner 
stated that the veteran continued to have problems with PTSD 
consisting mostly of anxiety and depression.  The examiner 
also stated that the veteran's symptoms appeared to be 
somewhat consistent and related to his Korean experiences and 
his service connected tinnitus and decreased hearing.  He 
stated that the veteran's PTSD symptoms affected him socially 
and industrially only occasionally.  The examiner stated that 
the main reason the veteran had not been able to work was due 
to his tinnitus and decreased hearing and impaired driving 
and concentration.  He stated that the veteran appeared to be 
coping okay, met the criteria for a 30 percent psychiatric 
disability rating, and had benefited from outpatient 
treatment and medication which he was advised to continue.  

Additional VA outpatient records, dated to December 1998, 
primarily concern non-service-connected ailments.

II.  Analysis

The veteran's claim for a rating in excess of 30 percent for 
service-connected PTSD with depression, and his claim for a 
TDIU, are well grounded, meaning not inherently implausible.  
All relevant facts have been properly developed and, 
therefore, the VA's duty to assist the veteran has been 
satisfied.  38 U.S.C.A. § 5107(a).

A.  Increased Rating for PTSD with depression.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet.App. 55 
(1994).

The veteran is currently assigned a 30 percent rating for his 
service-connected PTSD with depression.  A 30 percent rating 
for PTSD with depression is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(PTSD).  The same rating criteria apply to other mental 
disorders, including major depression (Code 9434).

A review of VA outpatient treatment and examination reports 
from recent years shows that the veteran has complained of 
having anxiety/panic attacks, depression, nervousness, and 
recurrent nightmares regarding his Korean War experience.  
Although he reports having numerous complaints, the record 
demonstrates that during 1997-1998, his GAF score has varied 
between 60 and 80 (it was 60-65 at the last VA examination in 
1998).  These scores suggest only occasional difficulty with 
social and occupational adjustment, and such was the 
assessment on the last VA examination.  The outpatient 
records show the veteran's PTSD with depression has been well 
controlled with medication and occasional visits to the 
clinic, and overall there appears to have been improvement in 
the condition.

With respect to industrial impairment, the record shows that 
the veteran last worked full-time sometime in the early 1990s 
and he currently works on a part-time basis for a bank.  
There is no persuasive evidence in the record to demonstrate 
that his service-connected PTSD with depression is 
responsible for him not working full-time.  Findings in the 
medical records do not suggest a mental disorder of a 
magnitude as would preclude full-time work.  As to the 
veteran's social impairment, although he contends that he 
does not socialize well with others, he has indicated that he 
gets along well with his wife, friends, and neighbors.  The 
record shows that he has been married to the same woman for 
many years.  In addition, medical reports show that he has 
only occasional impairment of social adaptability.  

The weight of the evidence demonstrates that the veteran's 
PTSD with depression results in occupational and social 
impairment with only occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, and such is to be rated 30 percent under Code 9411.  
The next higher rating of 50 percent is not warranted as the 
evidence does not show symptoms of a magnitude to produce 
occupational and social impairment with reduced reliability 
and productivity.  Few of the typical symptoms listed for a 
50 percent rating are shown in the medical records.  The 
veteran's overall disability picture most closely 
approximates the criteria for a 30 percent rating, than a 50 
percent rating, and thus, the lower rating of 30 percent is 
to be assigned. 38 C.F.R. § 4.7.  

The preponderance of the evidence is against an increase in 
the current 30 percent rating for PTSD with depression.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

B.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  Consideration is 
given to such factors as the extent of the service-connected 
disability, and employment and educational background, and it 
must be shown that the service-connected disability produces 
unemployability without regard to intercurrent disability or 
advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16, 4.19.

The veteran is service connected for PTSD with depression 
(rated 30 percent), bilateral hearing loss (rated 10 
percent), and tinnitus (rated 10 percent).  The combined 
rating, under the combined ratings table of 38 C.F.R. § 4.25, 
is 40 percent.  Therefore, he does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
TDIU on a schedular basis.  The Board has considered whether 
a TDIU is warranted on an extraschedular basis under 
38 C.F.R. § 4.16(b).  

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  For a veteran to prevail on claim based 
on unemployability, it is necessary that the record reflect 
some factor which places his case in a different category 
than other veterans with similar disability ratings.  The 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.

The record shows that the veteran has the equivalency of a 
high school education (GED).  He has had several jobs since 
his discharge from service.  He has worked as a security 
guard, a driver, delivery man, courier, factory worker, 
orderly, stock clerk, and insurance salesman.  He has also 
owned and operated a bar/restaurant.  He currently works 
part-time (approximately 2 hours a day, 5 days a week) for a 
courier service.  He reports he last worked full-time in the 
early 1990s.

The veteran argues that his service-connected PTSD with 
depression, hearing loss, and tinnitus prevent him from 
obtaining and maintaining substantial gainful employment.  

Evidence in support of his claim includes statements in 1995 
from his friends to the effect that he has problems working 
due to his hearing problems and depression.  Also submitted 
in support of his claim is a 1995 letter from a former 
employer, relating that the veteran was employed by the 
company in 1993 and terminated due to reported severe 
emotional and physical disabilities.  In a 1995 letter, the 
veteran's employer at the time said that he was working as a 
guard on a part-time basis and that he had problems 
performing any task which demanded constant attention or 
required repetitious actions.  Such lay reports of the 
veteran's employment difficulties have been considered, yet 
the medical evidence does not describe severe symptoms of the 
veteran's service-connected disabilities as might prevent him 
from working.

The Board notes that in 1998 a VA psychiatric examiner stated 
that the veteran's psychiatric symptoms only occasionally 
affected him socially and industrially, and this part of the 
doctor's statement obviously does not support a TDIU rating.  
The psychiatric examiner went on to say that the main reason 
the veteran had not been able to work was due to his 
tinnitus, decreased hearing, and impaired driving and 
concentration.  This part of the psychiatrist's statement 
lacks probative value as he did not examine the veteran's 
physical ailments and did not give any medical basis for such 
statement.  It appears the psychiatrist based this statement 
(on the affects of hearing problems) solely on the veteran's 
assertion that he could not work due to such impairments.

A review of the evidence shows that psychiatric symptoms 
cause no more than occasional industrial and social 
impairment, which is properly rated 30 percent.  Although the 
veteran complains that his tinnitus and hearing loss 
interferes with his ability to work, such disabilities are 
assigned separate disability ratings of only 10 percent, and 
no competent medical evidence has been submitted to show that 
such conditions prevent him from securing and engaging in 
substantially gainful employment.  On the 1998 VA 
examination, the veteran reported that his wife was disabled 
and that he did most of the work around the house; he 
reported that he washed dishes, did the cleaning, went to the 
store, and kept himself busy throughout the day.  It appears 
he performs activities at home which, when combined with his 
outside part-time work, are comparable to full-time 
employment.  His lack of full-time work is not shown to be 
attributable to his service-connected conditions.  

The Board finds that, despite some limitations imposed by 
service-connected disabilities, the veteran is fully cable of 
performing the physical and mental acts required for gainful 
employment.  His GED and years of employment in a variety of 
jobs provide ample training and experience which could be 
used in a number of positions.  There is nothing in the 
record which takes the veteran's case outside of the norm of 
similarly situated veterans with similar disability ratings.  
The Board concludes that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities prevent him from securing or following a 
substantially gainful occupation.  Thus, the benefit-of-the-
doubt doctrine does not apply, and the claim for a TDIU must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).





ORDER

An increased rating for PTSD with depression is denied.

The claim for a TDIU is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 

